Exhibit 10.27 SAVINGS EQUALIZATION PLAN OF NEW JERSEY RESOURCES CORPORATION Originally Effective as of February 27, 1991 Amended and Restated as of January 1, 2009 P54940LA-4 1725600v3 Exhibit 10.27 SAVINGS EQUALIZATION PLAN OF NEW JERSEY RESOURCES CORPORATION The Savings Equalization Plan of New Jersey Resources Corporation (the "Plan") was originally authorized and adopted by the Board of Directors of New Jersey Resources Corporation (the "Corporation") effective as of February 27, 1991, was amended and restated effective as of January 1, 2005, and is now amended and restated effective January 1, 2009. The purpose of the Plan is to provide certain supplemental benefits to certain select management or highly compensated employees who are participants in the New Jersey Resources Corporation Employees’ Retirement Savings Plan (the "Qualified Plan"). Benefits provided under the Plan are employer matching contributions that would have been made to the Qualified Plan on behalf of participating employees but for the limitations on compensation and contributions imposed by Sections 401(a)(17), 401(k), 401(m) and 415 of the Internal Revenue Code. All benefits payable under the Plan, which is intended to constitute both an unfunded excess benefit plan under Section 3(36) of Title I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and a nonqualified, unfunded deferred compensation plan for a select group of management or highly compensated employees under Title I of ERISA, shall be paid out of the general assets of the Corporation. The Corporation may establish and fund a trust in order to aid it in providing benefits due under the Plan. Benefits payable to any participant of the Plan who terminated employment before January 1, 2005 shall be governed by the provisions of the Plan as in effect at the relevant time, except as otherwise specifically stated elsewhere herein.
